Exhibit 10.13(a)

Revised Schedule to Change in Control Agreement

Horace Mann Educators Corporation (“HMEC”) and Horace Mann Service Corporation
(“HMSC”) entered into Change in Control Agreements with the following persons on
the dates shown. These agreements are substantially similar to the one included
as Exhibit 10.13 to HMEC’s Annual Report on Form 10-K for the year ended
December 31, 2008, except that the multiple of the annual base salary and
average of annual cash bonus paid to the employee in the last three years is
equal to the duration listed below.

 

Employee

 

Duration

 

Agreement Date

Stephen P. Cardinal

 

2 years

 

December 2008

Richard R. Schulenburg

 

2 years

 

December 2008

Thomas C. Wilkinson

 

2 years

 

September 2008

Brent H. Hamann

 

2 years

 

March 2009